Citation Nr: 1541694	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-16 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right ankle sprain.

2.  Entitlement to an initial rating in excess of 10 percent for depression, not otherwise specified.

3.  Entitlement to an initial rating in excess of 10 percent left upper extremity hereditary sensory neuropathy.

4.  Entitlement to an initial compensable rating for right upper extremity hereditary sensory neuropathy.

5.  Entitlement to an initial rating in excess of 10 percent for lumbar strain. 

6.  Entitlement to service connection for a right hip disability.

7.  Entitlement to service connection for a right knee disability.


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from February 2005 to February 2009.

This case comes before the Board of Veterans' Appeals  ("Board") on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Roanoke, Virginia.

The issues of entitlement to an increased rating for a right ankle sprain, depression, left upper extremity hereditary sensory neuropathy, right upper extremity hereditary sensory neuropathy, and lumbar strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on her part.


FINDINGS OF FACT

1.  The Veteran does not have a current right hip disability.

2.  The Veteran does not have a current right knee disability.


CONCLUSIONS OF LAW

1.  A right hip disability was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  A right knee disability was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) .

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a March 2009 letter, the RO notified the Veteran of the evidence needed to substantiate her claims for service connection.  The letter satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that she was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran has substantiated her status as a Veteran.  She was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of a claim for service connection in the March 2009 letter. 
VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans  v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

VA has obtained records of treatment reported by the Veteran.  In addition, the Veteran was afforded VA examination in February 2009 for her claimed right hip and right knee disabilities.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims for service connection for a right hip disability and a right knee disability.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency 
("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-14 (1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

The Veteran contends that she hurt her right ankle in service, and that after she went through rehabilitation of her ankle, she began to have right knee pain.  She claims she was given a knee brace in service and continued with her tour of duty.  With regard to her right hip, she contends that during a march in service, she felt a pop and was not able to march any longer.  She claims that X-rays of the hip at that time were normal, and that later evaluation by a chiropractor and doctor showed no hip problems.  She claims that she has been told that the right hip is not even with the left hip and causes her low back pain.  She has reported steroid injections in the back, but denies having any for the right hip.  

Service treatment records are negative for any evidence of a right hip or right knee disability during service or at the time of the Veteran's discharge.

The post-service medical evidence of record consists entirely of VA examinations conducted in February 2009.  Ranges of motion for the right hip and right knee were normal.  Right hip X-rays showed no evidence of fracture, dislocation or subluxation, and the visualized joint spaces were within normal limits.  No radiopaque foreign bodies were identified.  The impression was an unremarkable right hip series.  X-rays of the right knee also showed no evidence of fracture, dislocation or subluxation, and the visualized joint spaces were within normal limits.  There was also no evidence of large joint effusion, and no radiopaque foreign bodies or significant soft tissue defects were seen.  The impression was unremarkable right knee series.  The examiner's diagnosis for the right knee was right knee normal exam with no pathology, and for the right hip was right hip normal exam with no pathology.

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran is competent to report that she sustained an injury to her right hip and right knee in service and has continued to experience symptoms related to those injuries since.  However, an underlying current right hip or right knee disability has never been identified during the appeal period.  Pain, without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  While the Veteran is competent to report observable symptoms, she has not specifically identified what residuals of her alleged her in-service injuries she currently has.  There are no other findings of a current underlying right hip or right knee disability in the record. 

The Board notes that, VA is not required to go on a fishing expedition for evidence.  It is the claimant's responsibility to properly identify pertinent evidence so that VA may assist her in supporting her claim.  VA's "duty" is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1993).  Nor is VA required to search for evidence which, even if obtained, would make no difference in the result.  See Colvin v. Derwinski, 1 Vet. App. at 174.  In short, the "duty to assist" is not a license for a "fishing expedition" to determine if there might be some unspecified information which could possibly support a claim.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

In light of the absence of any competent evidence of a right hip or right knee disability during the pendency of this appeal, the claims must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a right hip disability is denied.

Service connection for a right knee disability is denied.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 
38 C.F.R. § 3.159 (2015).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board finds that additional development is warranted with respect to the claims for increased ratings for a right ankle sprain, depression, right upper extremity hereditary sensory neuropathy, left upper extremity hereditary sensory neuropathy, and a lumbar strain.  In this regard, the last VA examinations for these disabilities were provided more than six years ago, in February 2009.  

A remand is warranted to obtain contemporaneous VA examinations.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").

The appellant is hereby notified that it is her responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of her failure to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who have treated the Veteran for right ankle sprain, depression, right upper extremity hereditary sensory neuropathy, left upper extremity hereditary sensory neuropathy, and lumbar strain since her last VA examinations in February 2009.  After securing any necessary releases, obtain those records identified by the Veteran. 

The RO should also obtain any outstanding VA medical records.  Any negative development should be included in the claims file.

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for an examination to determine the current nature and extent of her right ankle sprain.

The examiner should review the claims folder and note such review in the examination report.  Any testing deemed necessary should be performed, including X-rays and appropriate range of motion studies.  The examiner should indicate the nature and severity of all manifestations of such disorder.

The examiner should conduct range of motion testing of the right ankle, expressed in degrees.

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right ankle.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion.

The examiner should note all associated neurologic impairment for the right ankle joint, including the nerves affected.

The examiner should describe with specificity all symptomatology and functional impairment, and report examination findings to allow for application of Diagnostic Codes 5276-5284.  

The examiner should also note whether the Veteran has ankylosis of the right ankle, and discuss whether the overall disability picture of the right foot equates to a moderate, moderately severe or severe injury of that foot.

3.  Following completion of the development requested in paragraph 1, above, schedule the Veteran for an examination to determine the current nature and extent of her lumbar strain.

The examiner should review the claims folder and note such review in the examination report.  Any testing deemed necessary should be performed, including X-rays and appropriate range of motion studies.  The examiner should indicate the nature and severity of all manifestations of such disorder.

The examiner should conduct range of motion testing of the lumbar spine, expressed in degrees.

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion.

The examiner should note all associated neurologic impairment for the lumbar spine, including the nerves affected.

The examiner should report examination findings to allow for application of the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235-5243.

The examiner should report whether there is any ankylosis.

The examiner should also specifically identify the frequency and duration of any periods of incapacitation or bed rest prescribed by a physician.

4.  Following completion of the development requested in paragraph 1, above, schedule the Veteran for an examination to determine the current nature and extent of her service-connected depression, not otherwise specified.

The examiner should review the claims folder and note such review in the examination report.  Any testing deemed necessary should be performed.  The examiner should indicate the nature and severity of all manifestations of such disorder.

5.  Following completion of the development requested in paragraph 1, above, schedule the Veteran for an examination to determine the current nature and extent of her sensory neuropathy of the upper extremities.

The examiner should review the claims folder and note such review in the examination report or addendum.  Any testing deemed necessary should be performed.  The examiner should indicate the nature and severity of all manifestations of each disorder.

For each upper extremity the examiner should indicate whether complete paralysis is present; and if so whether either upper extremity exhibits:

(a) the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand);

(b) pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended;

(c) cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm;

(d) flexion of wrist weakened;

(e) pain with trophic disturbances.

If incomplete paralysis is shown, the examiner should indicate the severity by analogy to incomplete paralysis, i.e., mild, moderate, or severe.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


